                                                                             U.S. DISTRICT
                                                                                                      t-lLl:D
                        Case 3:21-cv-00047-BSM Document 1 Filed 02/26/21 Page 1 of
                                                                         EASTERN    10 COURT
                                                                                  DISTRICT ARKANSAS
                                                                                                    •


                                                                                                      FEB 2 6 2021
                                                                  JAMES W. McCORMACK, CLE
                       IN THE UNITED STATES DISTRICT COURT-EASTERNlffi                  S
                                                NORTHERN DIVISION


                      YAMAYA SANDERS,                                                                    PLAINTIFFS
                      Special Personal Representative of the
                      Estate ofTAICHAN SANDERS, Deceased;
                      and ANTHONY CURRY

                      vs.                                   Case No. :    .J : .} /- CV-   ()D0'/7'   /Jf,.,,

                      BENNETT TRUCK TRANSPORT, LLC;                                                   DEFENDANTS
                      AND JOHN DOE NOS. 1-4
                                                                              This case assiqned to             ·




                             COMES NOW Plaintiff Yamaya Sanders, Special Personal Representative of the Estate

                      ofTaichan Sanders, and Plaintiff Anthony Curry, by and through their attorneys, McDaniel Law

                      Firm, PLC, and for their•Complaint against Defendant Bennett Truck Transport, LLC and John

                      Doe Nos. 1-4, state as follows:

                                                        JURISDICTION AND VENUE

                             1.      That Plaintiff Yamaya Sanders, a resident of Jonesboro, Craighead County,

                      Arkansas, is the duly appointed Special Personal Representative of the Estate ofTaichan Sanders,

                      Deceased, having been so appointed by the Probate Court of Craighead County on or about

                      January 8, 2021 . By virtue of this appointment, she has authority to act on behalf of the Estate

                      of Taichan Sanders and all wrongful death beneficiaries.

                             2.      That at all times pertinent hereto, Decedent Taichan Sanders was a resident of

                      Jonesboro, Craighead County, Arkansas.

 McDANIEL                    3.      That at all times pertinent hereto, Plaintiff Anthony Curry was/is a resident of
LAW FIRM, PLC
  400 S OUTH M AIN    Memphis, Shelby County, Tennessee.
JONESBORO, AR 72401
   (870) 336-4747
 FA X(870) 932-0919
                        Case 3:21-cv-00047-BSM Document 1 Filed 02/26/21 Page 2 of 10




                              4.     That at all times pertinent hereto, Defendant Bennett Truck Transport, LLC

                      (hereinafter referred to as "Bennett Transport") is/was a foreign for-profit corporation doing

                      business in the State of Arkansas.

                              5.     That Defendant Bennett Transport's headquarters and principal place of business

                      is located in McDonough, Georgia.

                              6.     That Corporation Service Company, 300 Spring Building, Suite 900, 300 S.

                      Spring St., Little Rock, AR, 72201, is the registered agent for service of process for Defendant

                      Bennett Transport.

                              7.     That in addition and/or in the alternative to the above, Defendant John Doe Nos.

                      1-2, is the official name of any person or entity with which Defendant Bennett Transport and/or

                      Mr. Camell Harris may be associated (including other principal(s), employer(s), or successor(s)-

                      in-interest.) Further, Defendant John Doe Nos. 3-4 represent any shipper, broker, supplier,

                      and/or, as applicable, recipient(s) of the loads being hauled by Mr. Camell Harris at the time of

                      the subject occurrence.

                             8.      That upon determining the identity of any current unknown tortfeasor, person or

                      entity, Plaintiffs will amend the Complaint by substituting the real name for the pseudo-name.

                             9.      That pursuant to A.C.A. §16-56-125, Plaintiffs have attached the Affidavit of

                      Plaintiffs' Attorneys affirming the identity of a tortfeasor(s) is unknown, as "Exhibit A."

                             10.     That this Court has subject matter jurisdiction over this cause as there is complete

                      diversity of citizenship and the amount in controversy exceeds the minimum amount for federal

                      diversity citizenship, i.e., greater than $75,000. 28 U.S.C.A. § 1332(a).

 McDANIEL                    11.     That this Court has personal jurisdiction over the parties hereto.
LAW FIRM, PLC
  400 S OUTH M AIN           12.     That this Court is the proper venue for this action as the subject wreck occurred
JONESBORO, AR 72401
   (870) 336-4747
 F AX(870) 932-0919   in this District. 28 U.S.C.A. §1391(b).
                                                                      2
                         Case 3:21-cv-00047-BSM Document 1 Filed 02/26/21 Page 3 of 10




                              13.     That Plaintiff Yamaya Sanders, Special Personal Representative of the Estate of

                       Taichan Sanders, Deceased, brings this action pursuant to matters including, but not limited to,

                       the Arkansas Survival and Wrongful Death Statutes, A.C.A. § 16-62-101 and A.C.A. § 16-62-

                       102.

                                                                   FACTS

                              14.     That at the time of the occurrence referred to herein, Mr. Camell Harris

                       (hereinafter "Mr. Harris") was driving a tractor-trailer owned, leased, maintained, and/or

                       operated by or on behalf of Defendant Bennett Transport.

                              15.     That at the time of the occurrence, Mr. Harris was the agent, servant and/or

                       employee of Defendant Bennett Transport.

                              16.     That the tractor trailer involved m this collision was operated under U.S.

                       Department of Transportation ("DOT") #600382.

                              17.     That DOT #600382 is a permit to engage in interstate commercial transport by

                       Defendant Bennett Transport.

                              18.     That on the date of the subject occurrence, December 16, 2020, Mr. Harris had a

                       Commercial Driver's License ("CDL").

                              19.     That at all times pertinent hereto, Mr. Harris was a commercial motor vehicle

                       driver subject to the regulations of the United States Department of Transportation and/or the

                       State of Arkansas.

                              20.    That at all times pertinent hereto including, but not limited to, December 16, 2020,

                       Mr. Harris was in the course and scope of his employment and/or agency relationship with

 McDANIEL              Defendant Bennett Transport.
LAW FIRM, PLC
 400 SOUTH M AIN              21.    That on December 16, 2020, at the time of the subject collision, the weather was
fONESBORO, A R 72401
   (870) 336-4747
 FAX (870) 932-0919    clear and the highway was dry.
                                                                      3
                        Case 3:21-cv-00047-BSM Document 1 Filed 02/26/21 Page 4 of 10




                              22.     That on December 16, 2020, preceding the subject collision, Decedent Taichan

                      Sanders and Anthony Curry were traveling southbound on Interstate 555 approaching Marked

                      Tree, Poinsett County, Arkansas.

                              23.     That the Sanders/Curry vehicle was a 2007 Ford Focus being driven by Taichan

                      Sanders.

                              24.     That at the same time, Mr. Harris was driving his tractor-trailer southbound on

                      Interstate 555 approaching Marked Tree, Poinsett County, Arkansas, and ahead of the

                      Sanders/Curry vehicle.

                              25.    That preceding the wreck, the Sanders/Curry vehicle was in the inside (left) lane

                      of travel passing the tractor-trailer operated by Mr. Harris, which was in the outside (right) lane

                      of travel.

                              26.      That preceding the wreck, Mr. Harris' tractor-trailer was approaching a slower

                      forward vehicle in the outside (right) lane of travel.

                              27.    That as Mr. Harris approached the slower vehicle ahead, he moved his tractor-

                      trailer truck over into the inside (left) lane of travel occupied by the Sanders/Curry vehicle.

                              28.      That despite the presence and right of way of the Sanders/Curry vehicle, Mr.

                      Harris' tractor-trailer assumed control of the inside (left) lane of travel in its effort to pass the

                      slower forward vehicle.

                              29.      That as a result of Mr. Harris' rapidly encroaching tractor-trailer, the

                      Sanders/Curry vehicle was forced off the left side of the highway to avoid being side swiped and

                      overrun.

 McDANIEL                     30.     That Decedent Taichan Sanders could not maintain control of the vehicle due to
LAW FIRM, PLC
  400 SOUTH MAI N     the Harris truck running him off the road.
JONESBORO, AR 72401
   (870) 336-4747
 FAx (870) 932-0919

                                                                       4
                         Case 3:21-cv-00047-BSM Document 1 Filed 02/26/21 Page 5 of 10




                               31.     That after being run off the left side of the road by Mr. Harris' tractor-trailer, the

                       Sanders/Curry vehicle went out of control and traveled back across the front of Mr. Harris'

                       tractor-trailer and into a concrete overpass pillar on the right side of the interstate.

                               32.     That the damage to the Sanders/Curry vehicle was catastrophic and a total loss.

                               33.     That Decedent Taichan Sanders died at the scene.

                               34.     That Plaintiff Anthony Curry suffered serious and permanent injuries as a result

                       of the collision.

                               35.     That the subject collision and all damages related thereto occurred as a proximate

                       result of the negligent conduct of Mr. Harris (which is imputed to Defendant Bennett Transport)

                       in particulars including, but not limited to, the following:

                                       a.      That Mr. Harris failed to yield the right of way;

                                       b.      That Mr. Harris negligently attempted to change lanes when it was unsafe
                                               to do so;

                                       c.       That Mr. Harris failed to maintain a proper lookout under the
                                               circumstances then and there existing;

                                       d.       That Mr. Harris failed to maintain proper control of his vehicle for the
                                               circumstances then and there existing;

                                       e.      That Mr. Harris failed to comply with all rules, regulations, and duties
                                               required by the laws of the State of Arkansas and/or by DOT regulations;
                                               and

                                       f.      That Mr. Harris failed to use ordinary care under the circumstances then
                                               and there existing.

                               36.     That Defendant Bennett Transport was negligent in particulars including, but not

                       limited to, the following :

 McDANIEL                              a.      Negligence in the hiring, training, and supervision of Mr. Harris;
LAW FIRM, PLC
  400 S OUTH M AIN
JONESBORO, A R 72401                   b.      Negligent failure to comply with all rules, regulations, and duties required
    (870) 336-4747
 F AX (870) 932-0919
                                               by the laws of the State of Arkansas and by DOT regulations; and,

                                                                         5
                       Case 3:21-cv-00047-BSM Document 1 Filed 02/26/21 Page 6 of 10




                                     c.       Otherwise failing to exercise ordinary care under the circumstances.

                             37.     That Decedent Taichan Sanders was not guilty of any comparative fault.

                             38.     That Plaintiff Anthony Curry was not guilty of any comparative fault.

                             39.     That no other person, firm, company, corporation, or entity of any type, other than

                      those identified herein, was guilty of any negligence which was a proximate and contributing

                      cause of the subject collision and/or Plaintiffs' damages.

                             40.     That the conduct of Mr. Harris is imputed to Defendant Bennett Transport (and/or

                      John Doe Nos. 1-4) under the doctrine of respondeat superior, vicarious liability, and/or by

                      federal regulations in that he was the driver for Defendant Bennett Transport (and/or John Doe

                      Nos. 1-4) and in the course and scope of his employment or agency relationship.

                             41.     That as a result of Defendants' negligence, Plaintiff Yamaya Sanders, Special

                      Personal Representative of the Estate of Taichan Sanders, Deceased, brings this action on behalf

                      of the Estate and of the heirs and beneficiaries at law of Decedent Taichan Sanders, who are:

                                                            Relationship                  Address

                             Yamaya Sanders                 Mother                 1200 Granger Drive
                                                                                   Jonesboro, AR 72401

                             Calvin Willett                 Father                 Caruthersville, MO

                             Danasha Dishay Sanders         Sister                 18949 Marsh Lane, Apt. 624
                                                                                   Dallas, TX 75287

                             Jeihman Lynne Sanders          Brother                3701 Lakewood Drive
                                                                                   Jonesboro, AR 72404

                             42.     That Plaintiff Yamaya Sanders, Special Personal Representative of the Estate of
 McDANIEL
LAW FIRM, PLC
                      Taichan Sanders, Deceased, seeks compensatory damages for the wrongful death of Taichan
  400 SOUTH MAIN
JONESBORO, AR 72401   Sanders, Deceased, against Defendant Bennett Transport (and/or John Doe Nos. 1-4), jointly
   (870) 336-4747
 FAX (870) 932-0919



                                                                      6
                         Case 3:21-cv-00047-BSM Document 1 Filed 02/26/21 Page 7 of 10




                       and/or severally, in an amount in excess of that required for federal diversity jurisdiction

                       ($75,000) because of Defendant Bennett Transport's negligence, including, but not limited to,

                       the following:

                                        a.     Pecuniary injuries sustained by the Estate and/or the individual
                                               beneficiaries;

                                        b.     Mental anguish and grief suffered by each beneficiary in the past and
                                               future; and,

                                        c.     All other elements of damages recoverable under Arkansas' wrongful
                                               death law(s) on behalf of the Estate and/or the Individual beneficiaries.

                               4 3.     That Plaintiff Yamaya Sanders, Special Personal Representative of the Estate of

                       Taichan Sanders, Deceased, further seeks the following elements of damage on behalf of the

                       Estate of Taichan Sanders, Deceased:

                                        a.     Taichan Sanders' loss of life;

                                        b.     The reasonable value of Taichan Sanders' funeral expenses;

                                        c.     The value of his vehicle destroyed in the wreck;

                                        d.     Conscious pain, suffering, and mental anguish endured by Taichan
                                               Sanders prior to his death;

                                        e.     Any medical expenses attributed to the negligent acts of Defendants; and,

                                        f.     All other elements of damage allowed by law.

                              44.       That as a proximate result of the negligence of Mr. Harris, which is imputed to

                       Defendant Bennett Transport, and the negligence of Defendant Bennett Transport (and/or John

                       Doe Nos. 1-4), Plaintiff Anthony Curry sustained injuries to areas of his body including, but not

                       limited to, his head, neck, arms, pelvis, hips, and legs, which required him to incur expenses for

 McDAN IEL             medical care and treatment in the past and in the future; he has suffered lost earnings and earnings
LAW FIRM, PLC
  400 S OUTH M AIN     capacity in the past and will continue to suffer lost earnings and/or earnings capacity in the future;
JONESBORO, A R 72401
   (870) 336-4747
 F AX(870) 932-0919    he has endured pain, suffering, discomfort, mental anguish, and loss of enjoyment of life in the
                                                                         7
                        Case 3:21-cv-00047-BSM Document 1 Filed 02/26/21 Page 8 of 10




                      past and will endure pain, suffering, discomfort, mental anguish, and loss of enjoyment of life in

                      the future; he has suffered disfigurement; his injuries are permanent in nature; and for all of which

                      he should have judgment from and against Defendant Bennett Transport (and/or John Doe Nos.

                      1-4 ), jointly and/or severally, in an amount to be set by the jury in an amount in excess of the

                      minimum required for federal court diversity jurisdiction ($75 ,000).

                               45.    That Plaintiffs respectfully request a trial by jury of twelve (12) persons.

                               46.    That Plaintiffs respectfully reserve the right to amend and plead further in this

                      cause.

                               WHEREFORE, Plaintiff Yamaya Sanders, Special Personal Representative for the Estate

                      of Taichan Sanders, Deceased, and Plaintiff Anthony Curry pray they each have and recover

                      damages from Defendant Bennett Truck Transport, LLC (and John Doe Nos. 1-4) in amounts to

                      be set by the jury in excess of the minimum required for federal court diversity jurisdiction, for

                      each of their costs, and for all other relief to which each Plaintiff may be entitled.

                               RESPECTFULLY SUBMITTED this c2.& day of February, 2021.

                                                                             McDANIEL LAW FIRM, PLC
                                                                             Attorneys at Law
                                                                             400 South Main Street
                                                                             Jonesboro, Arkansas 72401
                                                                             (870) 336-4747




                                                                             Arkansas Bar No. 72083




 McDANIEL
                                                                        ~ 3) Arkansas Bar No. 2009008
LAW FIRM, PLC                                                                Attorneys for Plaintiff Yamaya Sanders, as
  400 SOUTH M AIN                                                            Special Personal Representative of the
JONESBORO, AR 72401
   (870) 336-4747
                                                                             Estate of Taichan Sanders, Deceased, and
 FAx (870) 932-0919                                                          PlaintiffAnthony Curry.
                                                                        8
                        Case 3:21-cv-00047-BSM Document 1 Filed 02/26/21 Page 9 of 10




                        IN THE UNITED STATES DISTRICT COURT- EASTERN DISTRICT OF ARKANSAS
                                                JONESBORO DIVISION


                      YAMAYA SANDERS,                                                                PLAINTIFFS
                      Special Personal Representative of the
                      Estate ofTAICHAN SANDERS, Deceased;
                      and ANTHONY CURRY

                      VS.                                   Case No.:

                      BENNETT TRUCK TRANSPORT, LLC;                                               DEFENDANTS
                      AND JOHN DOE NOS. 1-4

                                                                AFFIDAVIT

                             I, Bobby McDaniel, attorney for Yamaya Sanders., Special Personal Representative of

                      the Estate of Taichan Sanders, Deceased, and Plaintiff Anthony Curry pursuant to Ark. Code

                      Ann § 16-56-125, state that the correct name and identity of the tortfeasor person(s),

                      corporation(s) and entity(ies) are unknown. All due diligent efforts have been made to properly

                      identify the name and identity of the unknown tortfeasor person(s), corporation(s) and entity(ies).

                      If the name and identity of the unknown tortfeasor person(s), corporation(s) and entity(ies) is not

                      one of the specifically named defendants as contained in this complaint, the use of the pseudo-

                      name John and/or Jane Doe as the defendant is appropriate for the purpose of tolling the statute

                      of limitations for these plaintiffs against these unknown defendants. Furthermore, if there is

                      more than one (1) such unknown tortfeasor, the use of John and/or Jane Doe 1, John and/or Jane

                      Doe 2, John and/or Jane Doe 3, etc. is also appropriate as set out in the complaint.




 McDANIEL                                                                                   EXHIBIT
LAW FIRM, PLC
  400 SOUTH MAIN
JONESBORO, AR 72401
   (870) 336-4747
 FAx (870) 932-0919
                                                                                            A
                                                                        9
                       Case 3:21-cv-00047-BSM Document 1 Filed 02/26/21 Page 10 of 10




                             DATED this ~day of February, 2021.




                                                                ::;11~~
                                                                Arkansas Bar #72083



                      State of Arkansas

                      County of Craighead

                             Subscribed and sworn to before me on this ~   le   day of February, 2021.



                                                                      ct\JJk
                                                                       Notary Public
                                                                                              ~
                      My Commission Expires
                                                                       Kellie Cobb
                                                                      Notary Public
                                                               Craighead County, Arkansas
                                                             My Comm. Expires Sept 27, 2029
                                                                 Commission #12708866




 McDANIEL
LAW FIRM, PLC
 400   SOUTH MAI N
JONESBORO, AR 72401
   (870) 336-4747
 FAx (870) 932-0919

                                                                 10
